UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6001



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TERRY LEON ALLRED,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-89-122-G)


Submitted:   August 30, 2004                 Decided:   January 5, 2005


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terry Leon Allred, Appellant Pro Se. Anna Mills Wagoner, United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Terry Leon Allred seeks to appeal the district court’s

order construing his post-conviction motion as a motion under 28

U.S.C. § 2255 (2000) and dismissing the motion as successive.*                    An

appeal may not be taken from the final order in a § 2255 proceeding

unless    a    circuit     justice    or   judge    issues    a    certificate    of

appealability.        28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue for claims addressed by a district

court     absent      “a   substantial      showing    of    the    denial   of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings are also debatable or wrong.

See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).           We have independently reviewed the record and

conclude       that   Allred    has   not    made     the    requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.       To the extent that Allred’s informal brief and notice of

appeal could be construed as a motion for authorization to file a

successive § 2255 motion, we deny such authorization.                        United



     *
      By order filed April 20, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                       - 2 -
States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003).       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -